THE THIRTEENTH COURT OF APPEALS

                                         13-14-00284-CR


                                     The State of Texas
                                             v.
                                       Steve Marston


                                   On Appeal from the
                      377th District Court of Victoria County, Texas
                             Trial Cause No. 11-1-25662-D


                                          JUDGMENT

       The judgment issued by this Court on June 18, 2015, is hereby withdrawn, and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the case

remanded. The Court orders the judgment of the trial court REVERSED and the case

REMANDED for further proceedings in accordance with its opinion.

       We further order this decision certified below for observance.

July 23, 2015